Citation Nr: 1753141	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a 20 percent increased rating evaluation prior to May 10, 2017, lower left extremity nerve entrapment, residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from April 1977 to April 1980

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  The Board remanded the claim for an evaluation of whether an initial increase in excess of 10 percent is necessary.  In March 2017 the RO assigned an increased rating of 20 percent, but denied a 20 percent evaluation prior to May 10, 2017.  The Veteran had previously indicated that he would be satisfied with a 20 percent rating, and thus as of May 10, 2017, the appeal was said to be satisfied in the Supplemental Statement of the Case.  There has been no disagreement with that determination.  This claim is before the Board to make a determination of whether the Veteran is entitled to a 20 percent increased rating prior to May 2017. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Prior to May 10, 2017 at no time has the Veteran's service connected lower left extremity nerve entrapment, residuals of frostbite of the left foot manifest the symptoms of moderate incomplete paralysis of the common peroneal or sciatic nerves.  There was no evidence of arthritic change, color change or more than arthralgia or other pain with numbness or cold sensitivity.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent effective prior to May 10, 2017 for lower left extremity nerve entrapment, residuals of frostbite of the left foot have not been met.  38 U.S.C.A. §§  1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.104, 4.124a Diagnostic Codes 7122-8525-8721 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard June 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in May 2017 which includes findings as to the functional impairment of lower left extremity nerve entrapment, residuals of frostbite of the left foot disability.  Earlier examinations are also on file.

As noted above, the Board remanded this matter in March 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran, if the claim remained denied.  A review of the Veteran's claims file shows that he was provided an updated SSOC in August 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's increased rating claim and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017)  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2017).

The Veteran's lower left extremity nerve entrapment, residuals of frostbite of the left foot has been assigned an evaluation of 20 percent under C.F.R. §§ 4.104, 4.124a DCs 7122-8721 (2017), effective May 10, 2017.  The original nerve code was for the sciatic nerve, but more recent testing determined the common peroneal nerve was involved.  It has been asserted that a higher evaluation at 20 percent is warranted due to the deteriorating conditions of the Veteran's left foot prior to May 10, 2017.

Cold injury residuals are rated under Diagnostic Code 7122.  A 20 percent rating is for assignment with arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  A 10 percent rating is for assignment where there is arthralgia or other pain, numbness or cold sensitivity.  Id.

Neuritis of the common peroneal nerve is rated 30 percent disabling where there is severe incomplete paralysis, 20 percent disabling for moderate incomplete paralysis, and 10 percent disabling where there is mild incomplete paralysis.  38 C.F.R. § 4.124a DC 8721.

The Veteran therefore must manifest the symptoms of moderate incomplete paralysis of the applicable nerve, or have finding such as set out above for DC 7122 to warrant a 20 percent evaluation.  Ratings are not combined for the same symptoms.  See 38 C.F.R. § 4.14, prohibiting pyramiding.

Service connection for nerve entrapment, left lower extremity residuals frostbite of left foot has been established as directly related to military service and was granted from December 2006 after a VA examination and review of the claims file the examiner noted that the Veteran is suffering from a sensory peripheral neuropathy of the left foot, as documented in the nerve conduction study obtained for this examination.  

On a June 2012 VA radiological x-ray examination of the Veteran's left foot, the examiner noted that in comparison with the Veteran's June 2008 radiological examination of the Veteran's left foot, there is no convincing evidence of pes planus based on the previous study.  The examiner also noted that no significant deformities of the foot were seen.  Joint spaces were preserved.  The examiner also noted that no evidence of degenerative joint disorder and bone textures and density remain normal and there are no soft tissue calcifications or metallic densities. 

On a June 2012 VA neurological examination, the examiner noted that the Veteran's upper extremity nerve conductions were normal.  However the examiner did note that his findings point towards sensory neuropathy.  A 10 percent rating evaluation was assigned from December 2006, the date the Veteran successfully re-opened his claim.  

On a May 2017 VA examination, the examiner noted that the Veteran's left foot peripheral nerve showed subjective symptoms of left lower extremity moderate constant pain, moderate paresthesias and, or dysesthesias, and moderate numbness. Muscle strength was normal at 5of 5.  However, there was no evidence of atrophy or trophic changes from the Veteran's last examinations.  The examiner noted that left ankle reflexes were normal at positive 2.  There was also objective evidence of decreased senses to the left foot and toes.  The examiner noted a left antalgic gait due to a left external popliteal nerve condition.  The examiner also noted that cold injury portion of the examination revealed complaints of arthralgia or other pain, cold sensitivity, locally impaired sensation, and numbness.  Osteoarthritis was also noted; however, the most recent x-rays completed on June 12, 2012 did not show osteoarthritis or degenerative joint disease.  The Veteran's bone textures and density were normal and there were no soft tissue calcifications or metallic densities.

Taking into account all the VA examiners findings, the Veteran was awarded a 20 percent total evaluation based on his cold injury symptoms of his left foot. At no time prior to the Veteran's May 2017 VA examination, did the Veteran manifest the symptoms moderate incomplete paralysis of the affected nerve, nor where findings other than pain or cold sensitivity shown.  X-rays taken of the Veteran's left foot in 2008 when compared with x-rays taken of the Veteran's left foot in 2012 showed no significant change in the condition of the Veteran's left foot as the examiner noted the condition as normal.  Moderate incomplete paralysis of the affected nerve was first shown on that May 2017 examination.

Thus, based on the aforementioned evidence, the preponderance of the evidence is against finding that the Veteran has approximated the schedular requirements for an increased rating in of 10 percent prior to May 10, 2017 for his lower left extremity nerve entrapment, residuals of frostbite of the left foot.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  It is noted that a total rating based on individual unemployability has been assigned since June 2012, and that is not otherwise at issue in this appeal.


ORDER
Entitlement to a 20 percent increased rating evaluation prior to May 10, 2017 for residuals, frostbite of left foot with nerve entrapment, left lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


